Citation Nr: 0925600	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  06-14 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected osteoarthritis, right knee. 

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected osteoarthritis, left knee. 

3.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected tendonitis, left shoulder. 

4.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected low back strain with disc 
disease. 

5.  Entitlement to an initial compensable evaluation for the 
service-connected tinea pedis. 

6.  Entitlement to an initial compensable evaluation for 
service-connected acne keloidalis nuchae, posterior occipital 
area.  

7.  Entitlement to service connection for a separately rated 
disability claimed sciatica.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1983 to 
June 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 RO rating decision.  

Certain of the issues are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required.  



FINDINGS OF FACT

The service-connected tinea pedis is shown to be productive 
of a disability picture that more nearly approximates that of 
involvement of 5 percent of the entire body surface and 
intermittent systemic therapy corticosteroids required for a 
period of less than six weeks during the previous year.  



CONCLUSION OF LAW

The criteria for the assignment of a 10 percent rating, but 
no more for the service-connected tinea pedis are met, nor 
may arthritis be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 4.7, 4.118 including Diagnostic Code 7806 (2008).  



REASONS AND BASED FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and to the extent that that the action taken 
hereinbelow is favorable, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  


At the time of the most recent examination in October 2008, 
the VA contract examiner found no evidence tinea pedis.  
However, it appears that the examiner did not report the 
Veteran's history of recurrent episodes of skin disease 
involving his feet.  On review, the Board finds various 
entries referable to treatment for tinea pedis that included 
the use of medication.  

Ironically, in September 2008, the Veteran was treated for 
tinea pedis by his private health-care provider.  Prior to 
that, in December 2007, he was found to have scaling lesions 
of the soles of both feet and in between the toes.  

Accordingly, in reviewing the entire record, the Board finds 
that the service-connected tinea pedis is shown to be 
productive of a disability picture that more nearly 
approximates that of involvement of at least 5 percent of the 
total body surface and the required use of medication for 
less than six weeks for the previous year.  

Thus, an increased, initial rating of 10 percent, but not 
higher for the service-connected tinea pedis is for 
application in this case.  



ORDER

An increased, initial rating of 10 percent of the service-
connected tinea pedis is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  



REMAND

The Veteran had three VA contract examinations in order to 
determine the severity of his service-connected claims.  

However, the October 2008 VA contract examiner stated that, 
based on the extreme self-reported history and the 
examination findings, the Veteran no longer had any current 
diagnoses for any of his service-connected claims, except for 
tendonitis of the left shoulder.  

The Board finds that another VA examination is needed in 
order regarding the current severity of the service-connected 
disabilities in light of all the evidence of record.  See 38 
C.F.R. § 4.2 (If the findings on an examination report do not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes).  

The Board notes that the examiner failed to review the 
Veteran's claims file and prior medical examinations, 
conducted without contemporaneous review of the Veteran's 
claims file, are deficient for rating purposes.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

Therefore, the Board finds that the Veteran should be 
scheduled for VA examinations in order to determine the 
current severity of the service-connected osteoarthritis of 
the right knee, osteoarthritis of the left knee, tendonitis 
of the left shoulder, low back strain with disc disease and 
acne keloidalis nuchae, posterior occipital area.   

The Veteran should also be scheduled for a new VA examination 
to determine the nature and likely etiology of the Veteran's 
claimed sciatica.  The Board notes that, if possible, the 
examinations should be conducted by a different physician 
then who conducted the October 2008 VA examination.  

The Veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2008).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the Veteran and death of an immediate 
family member.  

In addition, in a June 2009 statement, the Veteran's 
representative stated that the Veteran was having a VA 
examination on June 29, 2009.  Therefore, the Board finds 
that the RO should obtain the report of that examination, as 
well as any other pertinent treatment records.  

To ensure that all due process requirements are met, in 
addition to affording the Veteran a medical examination, the 
RO should also give the Veteran opportunity to present any 
additional information and/or evidence pertinent to the claim 
on appeal that is not already of record.  

The RO's notice letter should explain that the Veteran has a 
full one-year period for response.  See 38 U.S.C.A § 5103(b) 
(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2008) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  

The RO should also invite the Veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the Veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2008).  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims on appeal.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
Veteran also should be informed that he 
may submit evidence to support his 
claims.  

The RO should obtain all pertinent 
treatment records, as well as, a claimed 
June 2009 VA examination.  

The RO's letter should invite the Veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  Based on the Veteran's response, the 
RO should assist him in obtaining any 
additional evidence identified by him, 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  

If any records sought are not obtained, 
the RO should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe the further 
action to be taken.  

3.  The Veteran then should be afforded 
a VA examination to determine the 
current severity of his service-
connected osteoarthritis of the right 
knee, osteoarthritis of the left knee, 
tendonitis of the left shoulder, low 
back strain with disc disease, and the 
acne keloidalis nuchae, posterior 
occipital area.  

The claims file must be made available 
to the examiner(s), and the examination 
report(s) should include discussion of 
the Veteran's documented medical 
history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

The examiner should prepare a report of 
examination that details the current 
extent and severity of his service-
connected osteoarthritis of the right 
knee, osteoarthritis of the left knee, 
tendonitis of the left shoulder, low back 
strain with disc disease, and acne 
keloidalis nuchae, posterior occipital 
area.   The examiner's findings must be 
stated in terms conforming to the 
applicable rating criteria.  Massey v. 
Brown, 7 Vet. App. 204 (1994).  

4.  The Veteran then should be afforded 
a VA examination to determine the 
current nature and likely etiology of 
the claimed sciatica.  The claims file 
must be made available to the 
examiner(s), and the examination 
report(s) should include discussion of 
the Veteran's documented medical 
history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

The VA examiner should opine if the 
Veteran has a current diagnosis of 
sciatica that at least likely as not is 
due to his service-connected 
disabilities.  

5.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issues on appeal should be reviewed in 
light of all the evidence of record.  If 
any benefit sought on appeal remains 
denied, the RO should furnish to the 
Veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008)  



.______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


